UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
EDWARDO RODRIGUES-RODRIQUEZ,                       No. 01-4338
a/k/a Noel Irving Santiago, a/k/a
Lalo,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
            James H. Michael, Jr., Senior District Judge.
                         (CR-00-30053-5)

                      Submitted: October 18, 2001

                      Decided: October 29, 2001

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

Jay K. Wilk, JAY K. WILK, P.C., Woodstock, Virginia, for Appel-
lant. Ruth Plagenhoef, United States Attorney, Bruce A. Pagel, Assis-
tant United States Attorney, Charlottesville, Virginia, for Appellee.
2               UNITED STATES v. RODRIGUES-RODRIQUEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Edwardo Rodrigues-Rodriquez pled guilty to conspiracy to distrib-
ute 500 grams or more of methamphetamine in violation of 21 U.S.C.
§ 846 (1994), and was sentenced to a term of 220 months imprison-
ment. On appeal, he contends that, because he did his best to cooper-
ate, the district court plainly erred in not departing below the
guideline range even though the government did not move for a
departure based on substantial assistance under U.S. Sentencing
Guidelines Manual § 5K1.1, p.s. (2000). Because Rodrigues-
Rodriquez made a valid waiver of his right to appeal his sentence, we
dismiss the appeal.

   Rodrigues-Rodriquez’ plea agreement provided that, if he fully
cooperated, the government might, but was not required to, move for
a downward departure below the guideline range and any applicable
mandatory minimum sentence. The agreement also contained a
waiver of Rodrigues-Rodriquez’ right to appeal his sentence as long
as the sentence was within the guideline range. Before accepting
Rodrigues-Rodriquez’ guilty plea, the district court asked him
whether he understood that he was waiving his right to appeal, and
was doing so willingly. Rodrigues-Rodriquez replied that he was.

   At the sentencing hearing, Rodrigues-Rodriquez did not contest the
calculation of his guideline range or request a downward departure.
Defense counsel conceded that his client had not been able to provide
sufficient information to qualify for a substantial assistance departure.
The government asked the court to take into account one factor in
Rodrigues-Rodriquez’ favor—that he had at some point dispensed
with the alias he used after his arrest, disclosed his true name, and
told authorities what he knew about the conspiracy. The district court
weighed the relevant factors and imposed a sentence toward the low
end of the guideline range.
               UNITED STATES v. RODRIGUES-RODRIQUEZ                 3
   A defendant whose plea agreement contains an express waiver of
the right to appeal may not appeal his sentence unless the waiver is
shown to be unknowing or involuntary. United States v. Brown, 232
F.3d 399, 403 (4th Cir. 2000); see also United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992). Rodrigues-Rodriquez does not here
acknowledge the waiver or argue that it was involuntary. However,
our review of the plea agreement and the record of the plea colloquy
reveal that the waiver was knowing and voluntary. Moreover, the sen-
tence did not exceed the statutory maximum penalty and there is no
evidence that it was based on a constitutionally impermissible factor.
Marin, 961 F.2d at 496. Therefore, we lack jurisdiction over the
appeal.

  Rodrigues-Rodriquez also suggests that the government failed to
honor its commitment under the plea agreement by not requesting a
departure, and that he was thus entitled to withdraw his guilty plea.
However, the agreement did not obligate the government to move for
a departure.

  We therefore dismiss the appeal for lack of jurisdiction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         DISMISSED